Judgment unanimously affirmed. Memorandum: On appeal from a judgment convicting him upon a jury verdict of attempted rape in the first degree (Penal Law §§ 110.00, 130.35) and endangering the welfare of a child (Penal Law § 260.10 [1]), defendant contends that the verdict is against the weight of the evidence. We disagree. At trial, the People presented the testimony of the victim and a witness concerning the attempted rape of the victim, and an expert explained the victim’s three-year delay in reporting the crime. It cannot be said that the jury failed to give the evidence the weight it should be accorded (see, People v Bleakley, 69 NY2d 490, 495). The sentence is neither unduly harsh nor severe. (Appeal from Judgment of Monroe County Court, Marks, J. — Attempted Rape, 1st Degree.) Present— Pigott, Jr., P. J., Green, Kehoe, Burns and Lawton, JJ.